DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 07/30/2021.  Claims 16-30 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,093,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current invention are included in application No. 11,093,024.
Claim
Current Application (17,390088))
Claim
U.S. Patent No. 11,093,024
16
A system comprising: 
1
A system comprising:
16
a chamber comprising a base and a hatch covering a top of the base; and
1
a sensory deprivation chamber comprising a base configured to accommodate a user and a lid covering a top of the base, the lid configured to raise and lower over a head region of the user;
16
a curved display screen attached to a portion of an inner surface of the hatch that extends to cover an entire field of view of a user when the hatch is in a lowered position, the entire field of view comprising a field of view greater than 180 degrees relative to a head of the user.
1
a curved display screen that provides visual input to the user, the display screen is attached to a portion of an inner surface of the lid that is proximate to the user's face and extends to cover an entire field of view of the user when the lid is in a lowered position, the entire field of view comprising a field of view greater than 180 degrees relative to the user's head region; 


1
a processor; and a processor readable non-transitory storage medium that comprises programming logic for execution by the processor.




17
the base further comprising a suspension liquid wherein the user floats on a surface of the suspension liquid.
2
the base further comprising a suspension liquid wherein the user floats on a surface of the suspension liquid.




18
a processor configured to receive at least one input from the user and manipulate a display on the curved display screen based on the at least one input.
3
the programming logic comprising: input receiving logic, executed by the processor, to receive at least one input from the user; display manipulation logic, executed by the processor, to manipulate a display on the display screen based on the received input.




19
a tracking module, the tracking module comprises a camera configured to track an eye of the user.
4
a tracking module, the tracking module comprises a camera configured to track the user's eyes.




20
the processor further configured to obtain data related to a position of the eye of the user.
5
the input receiving logic further comprising: logic executed by the processor to obtain data related to the tracking of the user's eyes.




21
the processor further configured to manipulate the display based on the position of the eye of the user.
6
the display manipulation logic further comprising: logic executed by the processor to manipulate the display based on the tracking data of the user's eyes.




22
a visual cortex thought detector configured to be attached to the user, the visual cortex thought detector detecting electrical signals associated with a thought input of the user.
7
a visual cortex thought detector configured to be attached to the user, the visual cortex thought detector detects electrical signals associated with the user's thought input.




23
the processor further configured to obtain data related to the thought input.
8
the input receiving logic further comprising: logic executed by the processor to obtain data related to the user's thought input.




24
the processor further configured to manipulate the display based on the thought input.
9
the display manipulation logic further comprising: logic executed by the processor to manipulate the display based on the user's thought input.




25
the processor further configured to alter an attribute of a content item shown on the curved display screen based on the at least one input.
10
the programming logic further comprising: content altering logic, executed by the processor, to alter an attribute of a content item shown on the display screen based on the user input.




26
an audio input device that provides audio input to the user.
11
an audio input device that provides audio input to the user.




27
a wearable computing system configured to be worn by the user.
12
a wearable computing system configured to be worn by the user.




28
wherein the wearable computing system comprises a flexible frame with a plurality of tactile elements attached thereto, the plurality of tactile elements configured to provide tactile feedback to the user.
13
wherein the wearable computing system comprises a flexible frame with a plurality of tactile elements affixed thereto, the plurality of tactile elements are configured to provide tactile feedback to the user.




29
wherein the flexible frame comprises at least one eye piece that includes a display screen.
14
wherein the flexible frame comprises at least one eye piece that includes a display screen.




30
wherein the at least one eye piece comprises two eye pieces.
15
wherein the at least one eye piece comprises two eye pieces.


As shown in the above table, claims 1-15 of U.S. Patent No. 11,093,024 include (and therefore anticipate) all the limitations of claims 16-30 of the current application, and claims 1-15 of the U.S. Patent No. 11,093,024 are narrower versions of claims 16-30 of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefler (U.S. 2014/0012068) in view of Marti (U.S. 2010/0128112).
Regarding claim 16, Hoefler teaches: A system (a cellular influence system 10 in Fig. 1) comprising: 
a chamber comprising a base (isolation chamber 10 in Fig. 1) and a hatch covering a top of the base (door 14 in Fig. 1); 
a display screen (display 40 in Fig. 2).
Hoefler does not explicitly teach: the display screen is attached to a portion of the inner surface of the hatch and proximate to the user's face.
However, Hoefler teaches video display 40 which is attached to the inner portion of the isolated chamber 12 that is proximate to the user's face (see Fig. 1). Therefore, it would have been obvious design choice to one of ordinary skill in the art at the time the invention was filed to attach the display screen to a portion of the inner surface of the lid since to allow the user to manipulate the display device inside the isolation chamber, since it has been held that rearranging parts of an-invention involves only routine skill in the art. 
Hoefler does not explicitly teach: a curved display screen that extends to cover the entire field of view of a user when the hatch is in a lowered position, the entire field of view comprising a field of view greater than 180 degrees relative to a head of the user. 
However, Marti teaches: “methods and systems for creating an immersive and natural user experience when viewing and interacting with three-dimensional (3-D) content using an immersive system are described in the figures. Three-dimensional interactive systems described in the various embodiments describe providing an immersive, realistic and encompassing experience when interacting with 3-D content, for example, by having a non-planar display component that provides an extended field-of-view (FOV) which, in one embodiment, is the maximum number of degrees of visual angle that can be seen on a display component. Examples of non-planar displays include curved displays and multiple planar displays configured at various angles” ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Hoefler to incorporate the teaching of Marti to configure display screen to be curved to accommodate the entire field of view of the user, the entire field of view comprising a field of view greater than 180 degrees relative to the user's head. The combination of combining these analogous arts is to create a more immersive user environment for interacting and viewing 3-D content is increasing the horizontal and/or vertical FOVs using a non-planar display component (Marti, [0026]). 

Regarding claim 17, the combination of Hoefler and Marti teaches the invention of claim 16 as discussed above. Hoefler further teaches: the base further comprising a suspension liquid wherein the user floats on a surface of the suspension liquid ([0008] ... “a solution disposed within the chamber for supporting a user in a state of floatation”).
 
Regarding claim 18, the combination of Hoefler and Marti teaches the invention of claim 16 as discussed above. Hoefler further teaches: a processor configured to receive at least one input from the user (see steps 62-64 in Fig. 5) and manipulate a display on the curved display screen based on the at least one input (see steps 62, 64, 66 and 74 in Fig. 5).

Regarding claim 25, the combination of Hoefler and Marti teaches the invention of claim 18 as discussed above. Hoefler further teaches: the processor further configured to alter an attribute of a content item shown on the curved display screen based on the at least one input (see step 74 in Fig. 5).

Regarding claim 26, the combination of Hoefler and Marti teaches the invention of claim 16 as discussed above. Hoefler further teaches: an audio input device that provides audio input to the user (see Fig. 5 step 66).

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefler (U.S. 2014/0012068) in view of Marti (U.S. 2010/0128112) as applied to claim 18 above, and further in view of Yuan (U.S. 2011/0006978).
Regarding claim 19, the combination of Hoefler and Marti teaches the invention of claim 18 as discussed above. The combination of Hoefler and Marti does not explicitly teach: a tracking module, the tracking module comprises a camera configured to track an eye of the user.
Yuan teaches: a tracking module, the tracking module comprises a camera configured to an eye of the user (eye tracking device in Figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Hoefler and Marti to incorporate the teaching of Yuan to configure a tracking module, the tracking module comprises a camera configured to track an eye pf the user. The motivation of combining these analogous arts is to determine the focus of the observer's attention or gaze on the image and manipulate the image displayed based on the determined user’s eyes.

Regarding claim 20, the combination of Hoefler, Marti and Yuan teaches the invention of claim 19 as discussed above. Yuan further teaches: the processor further configured to obtain data related to a position of the eye of the user ([0017] discloses the observer's eye movement is tracked and analyzed in order to determine the focus of the observer's attention or gaze on the image. Thereafter, the displayed image may be modified to provide a better view of the part of the object in which the observer is most interested. This can be done by modifying the spatial positioning of the object within the viewing area, the angle of view of the object, or the viewing direction of the object).

Regarding claim 21, the combination of Hoefler, Marti and Yuan teaches the invention of claim 20 as discussed above. Yuan further teaches:  the processor further configured to manipulate the display based on the position of the eye of the user ([0017] discloses methods, apparatuses, computer programs and systems related to controlling and manipulating an image of an object on a display device based on tracked eye movements of an observer).

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefler (U.S. 2014/0012068) in view of Marti (U.S. 2010/0128112) as applied to claim 18 above, and further in view of Nguyen (U.S. 2012/0101402).
Regarding claim 22, the combination of Hoefler and Marti teaches the invention of claim 18 as discussed above. The combination of Hoefler and Marti does not explicitly teach: a visual cortex thought detector configured to be attached to the user, the visual cortex thought detector detecting electrical signals associated with a thought input of the user.
However, Nguyen teaches: a visual cortex thought detector configured to be attached to the user, the visual cortex thought detector detecting electrical signals associated with a thought input of the user ([0036]… “the single EEG channel is positioned on an area of a person's head, such that the area sensed in on or near the visual cortex or parietal cortex as shown in FIG. 6B, and according to a further example, the channel is placed away from the motor cortex. Thus, by sensing the visual (or occipital cortex), the system described herein can determine/analyse alpha, beta, and theta waves in order to then determine the thought pattern”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Hoefler and Marti to incorporate the teaching of Nguyen to configure a visual cortex thought detector to be attached to the user, the visual cortex thought detector detecting electrical signals associated with a thought input of the user. The motivation of combining these analogous arts is to determine/sense thought signals or thought patterns and processing these signals in order to control a device ([0001]).

Regarding claim 23, the combination of Hoefler, Marti and Nguyen teaches the invention of claim 22 as discussed above. Nguyen further teaches: the processor configured to obtain data related to the thought input ([0024]… “a processing system for controlling a device, the processing system being configured to: receive a signal associated with a thought pattern; determine the thought pattern based on the received signal; and generate a control signal based on the determined thought pattern, the control signal being configured to initiate control of the device”).

Regarding claim 24, the combination of Hoefler, Marti and Nguyen teaches the invention of claim 22 as discussed above. The combination of Hoefler and Marti does not explicitly teach: the processor further configured to manipulate the display based on the thought input.
However, Nguyen teaches: “the single EEG channel is positioned on an area of a person's head, such that the area sensed in on or near the visual cortex or parietal cortex as shown in FIG. 6B, and according to a further example, the channel is placed away from the motor cortex. Thus, by sensing the visual (or occipital cortex), the system described herein can determine/analyse alpha, beta, and theta waves in order to then determine the thought pattern. The parietal cortex can then be used to attenuate the signal received from the visual cortex, by determining an emotional state, which can aid in the control of the device” ([0036]).Nguyen further teaches “the processing system 200 includes at least a processor 300, a memory 301, an input/output (I/O) device 302, such as a keyboard, and display, and an external interface 303, coupled together via a bus 304 as shown” ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of the combination of Hoefler and Marti to incorporate the teaching of Nguyen to configure the processor further to manipulate the display based on the thought input. The motivation of combining these analogous arts is to provide an improved and user friendly display control method.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoefler (U.S. 2014/0012068) in view of Marti (U.S. 2010/0128112) as applied to claim 16 above, and further in view of Shams (U.S. 2015/0309562).
Regarding claim 27, the combination of Hoefler and Marti teaches the invention of claim 16 as discussed above. The combination of Hoefler and Marti does not explicitly teach: a wearable computing system configured to be worn by the user.
However, Shams teaches: a wearable computing system configured to be worn by the user ([0079]... “head-worn computing ("HWC") systems”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teaching of the combination of Hoefler and Marti to incorporate the teaching of Shams to provide a wearable computing system configured to be worn by the user. The motivation of combining these analogous arts is to utilize the teaching Shams to allow a hands free operation inside the isolation chamber system.

Regarding claim 28, the combination of Hoefler, Marti and Shams teaches the invention of claim 27 as discussed above. Shams further teaches: wherein the wearable computing system comprises a flexible frame with a plurality of tactile elements affixed thereto, the plurality of tactile elements are configured to provide tactile feedback to the user ([0252] ... “The tactile response in the HWC 102 may be deployed through a vibration 5902 in the HWC 102, as described herein elsewhere. The vibration may be developed in a temple/ear-horn of the HWC 102, both temples/ear-horns, the section above the wearer's eye(s) (e.g. independently, at the same time or selectively)”).

Regarding claim 29, the combination of Hoefler, Marti and Shams teaches the invention of claim 28 as discussed above. Shams further teaches: wherein the flexible frame comprises at least one eye piece that includes a display screen (see Fig. 2).

Regarding claim 30, the combination of Hoefler, Marti and Shams teaches the invention of claim 29 as discussed above. Shams further teaches: wherein the at least one eye piece comprises two eye pieces (Fig. 2; [0089] discloses it should be noted that while the upper and lower optical modules 202 and 204 are illustrated in one side of the HWC such that image light can be delivered to one eye of the wearer, that it is envisioned by the present invention that embodiments will contain two image light delivery systems, one for each eye).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622